Citation Nr: 0017446	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-22 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1951 to 
July 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board on May 9, 2000.  A copy of the transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1. Service connection for schizophrenia was previously denied 
by the RO in a rating decision dated in August 1953.

2. Evidence submitted by the appellant since the 1953 rating 
decision is not so significant that it must be considered 
in order to fairly decide whether the appellant is 
entitled to service connection for schizophrenia.

3. The appellant has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that 
his claim of entitlement to service connection for 
bilateral hearing loss is plausible.



CONCLUSIONS OF LAW

1. The August 1953 rating decision is final.  38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).

2. New and material evidence has not been submitted to reopen 
the appellant's claim of entitlement to service connection 
for schizophrenia, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3. The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and material evidence for schizophrenia claim

A rating decision by a RO is final unless appealed. 38 C.F.R. 
§§ 20.302(a), 20.1103 (1999).  In order to reopen a claim 
which has been previously finally denied, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).

Entitlement to service connection for schizophrenia was 
denied by the RO in a rating decision dated in August 1953.  
That decision was not appealed and is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).  In its decision of August 1953, the 
RO discussed the evidence then of record and concluded, in 
essence, that that evidence established that the appellant's 
schizophrenia and mental disability existed prior to service 
and was not exacerbated in service, and therefore the 
appellant's schizophrenia was not service connected.

Evidence submitted in connection with the present appeal 
includes the appellant's service medical records, report of 
VA examinations dated May 12, 1999 and a letter from a 
private physician dated March 18, 1999.

While this case was pending on appeal, a decision of the 
United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit") set forth new guidance 
regarding the adjudication of claims for service connection 
based on the submission of "new and material evidence."  In 
the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), the U. S. Court of Veterans Appeals 
(the U. S. Court of Appeals for Veterans Claims on and after 
March 1, 1999) (hereinafter "the Court") impermissibly 
ignored the definition of "material evidence" adopted by VA 
under 38 C.F.R. § 3.156(a) as a reasonable interpretation of 
an otherwise ambiguous statutory term (found under 38 U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin that required reopening of claim on the 
basis of "a reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" of the case was declared 
invalid.

Thus, the legal standard that remains valid, 38 C.F.R. 
§ 3.156(a), requires only that in order for new evidence to 
be material, it must be "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  On this point, the Court has recently stated that a 
review of the claim under the more flexible Hodge standard 
accords the appellant a less stringent "new and material" 
evidence threshold to overcome.  See Fossie v. West, 12 Vet. 
App. 1 (1998).

More recently, the Court has articulated a new test for 
adjudicating claims based on new and material evidence.  In 
Elkins v. West, 12 Vet. App. 209 (1999) (en banc), the Court 
held that the two-step process set out in Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991), for reopening claims became a 
three-step process under the Federal Circuit's holding in 
Hodge, supra:  VA must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening VA must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C. § 5107(a); and third, if the claim is well 
grounded, VA may evaluate the merits after ensuring the duty 
to assist under 38 U.S.C. § 5107(b) has been fulfilled.  See 
also Winters v. West, 12 Vet. App. 203 (1999) (en banc).

Although prior to Hodge a conclusion that new and material 
evidence had been presented necessarily meant that the 
reopened claim was well grounded, the Court stated in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
reasonable-possibility-of-a-change-in-outcome prong of 
Colvin, supra.  There is no duty to assist in the absence of 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998).

The Board further observes that the Court has provided 
instruction in determining which evidence is to be considered 
as newly presented for purposes of deciding whether to reopen 
a claim.  In Evans v. Brown, 9 Vet. App. 273 (1996), the 
Court explained that in order to reopen a previously and 
finally disallowed claim (whether decided by the Board or an 
RO), there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.

Evidence is "new" when it is not of record at the time of 
the last prior disallowance and not merely cumulative of 
other evidence that was then of record.  Evans v. Brown, 9 
Vet. App. 273 (1996) (citations omitted).  In this matter, 
the report of VA examination dated May 12, 1999 and the 
letter from a private physician dated March 18, 1999 are new.  
The evidence offered in conjunction with this current appeal 
shows a clear diagnosis of psychotic disability and a record 
of recent psychiatric treatment.  Thus, this evidence is not 
merely cumulative of evidence previously of record and is 
"new".  The appellant's service medical records are not 
new, in that they were considered by the RO in August 1953.

As stated above, in order to be "material", the evidence 
must be probative of the "issue at hand".  Evans, 9 Vet. 
App. at 283; Hodge, supra.  Here, the issue at hand is 
whether there is medical evidence that the appellant's 
schizophrenia had its onset in service or was aggravated 
therein.  None of the new evidence addresses this issue.  The 
VA examination report from May 1999 and the private 
physician's letter from March 1999 show evidence of a current 
diagnosis of schizophrenia and current treatment for 
schizophrenia, but do not address the question of etiology or 
the relationship between the appellant's service and his 
current disability.  Finally, the appellant's testimony, 
which is to the effect that he suffered schizophrenia in 
service and was not the same when he left service as he was 
when he entered, is credible but the he is not competent to 
conclude that this constitutes the onset or aggravation of 
schizophrenia since that is a medical opinion as to etiology 
and diagnosis and, thus, can only be made by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(Appellant cannot meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) as to a relationship between his disability and 
service because lay persons are not competent to offer 
medical opinions).

In light of the above, the Board must deny the appellant's 
request to reopen his previously denied claim of entitlement 
to service connection for schizophrenia.  New and material 
evidence has not been presented to justify reopening the 
claim.

Even though evidence is not found to be new and material, VA 
may be obligated under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of evidence needed to complete his or her 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the claimant 
of the evidence necessary to be submitted to reopen a VA 
benefits claim through the presentment of new and material 
evidence.  Graves v. Brown, 9 Vet. App. 172 (1996) (per 
curiam), citing Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this case, the RO fulfilled its obligation under section 
5103(a) in its Statement of the Case in which the veteran was 
informed that the reason for the denial of his claim was that 
no new and material evidence had been submitted.  Moreover, 
unlike the situation in Graves, the veteran has not put the 
VA on notice of the existence of any specific, particular 
piece of evidence that might be relevant and probative to 
this claim.

Therefore, the Board must deny the appellant's request to 
reopen his claim of entitlement to service connection for 
schizophrenia.

II.  Service connection for bilateral hearing loss

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The appellant's service medical records do not show any 
treatment for, or diagnosis of, bilateral hearing loss.  The 
appellant's separation examination shows normal hearing.  A 
report of VA examination in May 1999 shows bilateral hearing 
loss, but no etiology is given, although the examiner does 
report the appellant gave a history of exposure to gunfire in 
service and loss of hearing in service.

The Board finds sufficient evidence that the appellant 
currently has bilateral hearing loss.  The report of VA 
examination from May 1999 shows a clear diagnosis of 
bilateral hearing loss.  Therefore, the Board finds that the 
first element of a well grounded claim has been met.  Epps, 
126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are negative for any treatment for or diagnosis of 
hearing loss.  The appellant's separation examination shows 
normal hearing.  In light of the service medical records, the 
Board finds no competent evidence of hearing loss in service.  
Therefore, the Board finds that the second element of a well 
grounded claim has not been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating that the 
appellant's current hearing loss is somehow related to 
service.  None of the post-service medical evidence offered 
by the appellant contains any opinion as to the etiology of 
the appellant's hearing loss. The report of VA examination 
does contain a recitation of the appellant's history, 
however, the Court has held that bare transcription of lay 
history unenhanced by any additional medical comment by the 
examiner, is not competent medical evidence required to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 406 
(1995). The appellant testified to his belief that his 
current hearing loss is related to his service, but he is not 
competent to make such a conclusion; that is a medical 
opinion as to etiology and, thus, can only be made by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (Appellant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions).  Moreover, there is no showing of 
continuity of symptomatology from service discharge to the 
first post service manifestation of hearing loss.  The 
provisions of 38 C.F.R. § 3.303 do not afford the veteran 
relief in well grounding the claim.  

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  His service medical records do 
not establish that he suffered hearing loss in service and 
there is no competent medical evidence relating his current 
disability to service.  As such, his claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.303 (1999); Epps, 126 F.3d at 1486; Caluza, 7 Vet. App.  
at 506. Therefore, the Board cannot decide the claim on the 
merits.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for bilateral hearing loss.  The RO 
collected the appellant's service medical records and all the 
post service medical records that were identified as being 
available.  The appellant had the opportunity to testify 
before the Board on this matter.  In this respect, the Board 
is satisfied that the obligation imposed by section 5103(a) 
has been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under sec. 5103(a) to assist claimant 
in filing his claim pertains to relevant evidence which may 
exist or could be obtained).  See also Epps v. Brown, 9 Vet. 
App. 341 (1996) (sec. 5103(a) duty attaches only where there 
is an incomplete application which references other known and 
existing evidence) and Wood v. Derwinski, 1 Vet. App. 190 
(1991) (VA "duty" is just what it states, a duty to assist, 
not a duty to prove a claim).  It is not shown that 
additional relevant evidence exists that has not already been 
associated with the claims file.

Accordingly, the Board must deny the appellant's claim of 
service connection for bilateral hearing loss as not well 
grounded.


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia 
and the claim is not reopened.

Entitlement to service connection for bilateral hearing loss 
is denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

